*122OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in New York by the First Judicial Department on December 3, 1956 and has been suspended since July 2, 1987 because of a Federal felony conviction for a "serious crime”. (See, Matter of Perlmutter, 141 AD2d 253.)
The crime was evading the Federal currency reporting requirement, and the respondent was sentenced to a term of probation of three years expiring May 8, 1990 (unless shortened or sooner terminated).
It is our stated position that the practice of law shall not be permitted by one on probation for the commission of a crime. (See, Matter of Levine, 138 AD2d 166.)
The Departmental Disciplinary Committee seeks an order confirming the report of its Hearing Panel that the respondent be suspended for a period coextensive with her term of probation.
The Departmental Disciplinary Committee’s motion is granted, and the respondent’s suspension is continued for the remainder of her term of probation and until further order of this court.
Murphy, P. J., Kupferman, Ross, Kassal and Ellerin, JJ., concur.
Motion to confirm Hearing Panel’s report and recommendation of sanction, and to suspend respondent for a period coextensive with the term of her probation, granted, and respondent’s suspension is continued for the remainder of her term of probation and until the further order of this court.